
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 123
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Franks of Arizona
			 (for himself, Mr. McDermott,
			 Ms. Lee of California,
			 Mr. Waxman,
			 Ms. McCollum,
			 Ms. Waters,
			 Ms. Clarke of New York,
			 Ms. Bordallo,
			 Mr. Grijalva,
			 Ms. Moore,
			 Mr. Berman,
			 Mr. Jackson of Illinois,
			 Ms. Jackson Lee of Texas,
			 Ms. Woolsey,
			 Ms. Hahn, Mr. Marino, Mr.
			 Carter, and Mr. McGovern)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Recognizing the potential for the virtual
		  elimination of pediatric HIV and AIDS and keeping HIV positive mothers
		  alive.
	
	
		Whereas despite global efforts, 1,000 children around the
			 world still contract HIV each day, the majority through mother-to-child
			 transmission of HIV;
		Whereas approximately half of the 34 million people living
			 with HIV around the world are women, and 3.4 million are children as of
			 2010;
		Whereas 90 percent of children living with HIV are in
			 sub-Saharan Africa;
		Whereas as of 2010 only 23 percent of children in need
			 were receiving antiretroviral therapy;
		Whereas without any medical attention, half of all
			 HIV-positive children will die before their second birthday without diagnosis
			 and treatment;
		Whereas a quarter of a million children worldwide died of
			 AIDS-related illness in 2010;
		Whereas over 15 million women of childbearing age were
			 living with HIV in 2010;
		Whereas nearly 90 percent of HIV-positive expectant
			 mothers in need of services worldwide live in 22 countries in sub-Saharan
			 Africa and India;
		Whereas the United States began investing in prevention of
			 mother-to-child transmission (PMTCT) services in 2002 with the announcement of
			 the United States International Mother and Child HIV Prevention
			 Initiative;
		Whereas in 2005 only 14 percent of women were receiving
			 prevention of mother-to-child transmission services and that number is now
			 nearly 50 percent;
		Whereas when antiretroviral drugs are used as prophylaxis,
			 mother-to-child transmission of HIV can be reduced to less than 5
			 percent;
		Whereas in fiscal year 2011, the President’s Emergency
			 Plan for AIDS Relief (PEPFAR) directly supported HIV testing and counseling for
			 more than 9.8 million pregnant women and provision of antiretroviral drug
			 prophylaxis to prevent mother-to-child transmission for more than 660,000 of
			 these women who tested positive for HIV, allowing approximately 200,000 infants
			 to be born HIV-free;
		Whereas in June 2011, the United States joined UNAIDS and
			 over 70 partner countries, international and civil society organizations and
			 private sector entities in launching the Global Plan towards the Elimination of
			 New HIV Infections Among Children by 2015 and Keeping their Mothers
			 Alive;
		Whereas 90 percent of pediatric HIV infections are from
			 mother-to-child transmission, 100 percent are preventable;
		Whereas every mother should have the opportunity to fight
			 for the life of her child; and
		Whereas every family should have the opportunity to keep
			 its mother healthy and alive: Now, therefore, be it
		
	
		That the Congress—
			(1)recognizes that
			 the prevention of mother-to-child transmission of HIV is critical to stopping
			 the spread of HIV worldwide;
			(2)recognizes that
			 the fight to eliminate pediatric HIV has been a priority area in the United
			 States AIDS response for the past decade, and that this leadership should
			 continue;
			(3)supports providing
			 women with HIV counseling and testing services where possible, and scaling up
			 access to services that prevent mother-to-child transmission of HIV;
			(4)calls for greater
			 access to more efficacious antiretroviral drug regimens for the health of women
			 and children living with HIV and as prophylaxis to stop HIV transmission from
			 mother-to-child during pregnancy, delivery, and breastfeeding; and
			(5)fully support
			 United States led, and international efforts, to create a generation free of
			 HIV, to eliminate new pediatric HIV infections worldwide, and to keep the
			 mothers of that generation alive.
			
